MEMORANDUM OPINION
                                          No. 04-10-00794-CR

                                        Joe Luis MARTINEZ,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009-CR-8851-W
                          Honorable Philip A. Kazen, Jr., Judge Presiding

Opinion by:       Phylis J. Speedlin, Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 6, 2011

AFFIRMED

           Joe Luis Martinez pled no contest to assault-family violence (second), and received five

years’ deferred adjudication plus a $1,500 fine. The State filed a motion to adjudicate guilt and

revoke community supervision alleging Martinez committed several violations of his community

supervision by using a controlled substance on several occasions and by failing to report multiple

times. The trial court modified the conditions of Martinez’s community supervision by placing

him in a substance abuse treatment facility (SATF) and on “zero tolerance” for 180 days upon
                                                                                  04-10-00794-CR


completion of SATF. Thereafter, the State filed a second motion to adjudicate guilt and revoke

community supervision alleging Martinez was unsuccessfully discharged from the SATF

program prior to completion, thereby violating a condition of his community supervision.

Martinez pled “true” to the alleged violation. The trial court found the alleged violation was

true, and proceeded to adjudicate Martinez guilty of assault-family violence (second). The court

sentenced Martinez to eight years’ imprisonment and imposed a $1,500 fine. Martinez appeals

the trial court’s judgment. We affirm.

        Martinez’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Martinez with a copy of the brief and motion

to withdraw, and informed him of his right to review the record and file his own pro se brief.

See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also

Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Martinez did

not file a pro se brief.

        After reviewing the record and counsel’s brief, we conclude there is no reversible error

and agree with counsel that the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial court is affirmed.

See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns,
924 S.W.2d at 177 n.1.




                                              -2-
                                                                                     04-10-00794-CR


       No substitute counsel will be appointed. Should Martinez wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a

petition for discretionary review or must file a pro se petition for discretionary review. Any

petition for discretionary review must be filed within thirty days from the date of either this

opinion or the last timely motion for rehearing that is overruled by this court. See TEX. R. APP.

P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.

See TEX. R. APP. P. 68.3.       Any petition for discretionary review must comply with the

requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                 Phylis J. Speedlin, Justice


DO NOT PUBLISH




                                                -3-